SCHWARTZ, Chief Judge.
In recommending the issuance of a permit sought by the appellant Dolphins Plus, the hearing officer also found that the protestors, the present appellees, had “participated in this proceeding for a frivolous purpose” and therefore recommended the assessment of reasonable attorney’s fees and costs against them under section 120.-59, Florida Statutes (1991). On review, although the appellees did not provide a transcript of the proceedings below, the Department of Environmental Regulation reversed this determination.1 On the authority of the virtually identical case of Burke v. Harbor Estates Assocs., 591 So.2d 1034 (Fla. 1st DCA 1991), with which we wholly agree, that determination is itself reversed and the cause is remanded with directions to adopt and approve the hearing officer’s recommendation in its entirety.
Reversed.

. In all other respects, including the granting of the permit, the recommended order was adopted by the department.